          Case 2:20-cv-00966-NR Document 270 Filed 07/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Donald J. Trump for President, Inc., et.al.,   :
              Plaintiffs                       :      CIVIL ACTION
                                               :
               V.                              :      NO. 2:20-cv-966
                                               :
Kathy Boockvar, et.al.                         :
            Defendants                         :

                                   ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearances of Frank J. Lavery, Jr., Esquire, Andrew W. Norfleet, Esquire

and Stephen B. Edwards, Esquire on behalf of Defendant Perry County Board of Elections, only

relative to the above-referenced matter.

                                               Respectfully submitted,

                                               Lavery Law

                                               By: _/S/Frank J. Lavery, Jr.
                                               Frank J. Lavery, Jr., Esquire
                                               Attorney No. 42370
                                               225 Market Street, Suite 304
                                               P.O. Box 1245
DATE: July 31, 2020                            Harrisburg, PA 17108-1245
                                               (717) 233-6633 (Telephone)
                                               (717) 233-7003 (Facsimile)
                                               flavery@laverylaw.com
                                               Attorney for Defendants
        Case 2:20-cv-00966-NR Document 270 Filed 07/31/20 Page 2 of 3




                                   By: _/S/Andrew W. Norfleet
                                   Andrew W. Norfleet, Esquire
                                   Attorney No. 83894
                                   225 Market Street, Suite 304
                                   P.O. Box 1245
DATE: July 31, 2020                Harrisburg, PA 17108-1245
                                   (717) 233-6633 (Telephone)
                                   (717) 233-7003 (Facsimile)
                                   anorfleet@laverylaw.com
                                   Attorney for Defendants




                                   By: _/S/Stephen B. Edwards
                                   Stephen B. Edwards, Esquire
                                   Attorney No. 326453
                                   225 Market Street, Suite 304
                                   P.O. Box 1245
DATE: July 31, 2020                Harrisburg, PA 17108-1245
                                   (717) 233-6633 (Telephone)
                                   (717) 233-7003 (Facsimile)
                                   sedwards@laverylaw.com
                                   Attorney for Defendants
            Case 2:20-cv-00966-NR Document 270 Filed 07/31/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE


          I, Jessica J. Ortiz, an employee with the law firm of Lavery Law, do hereby certify that

on this     31th    day of July, 2020, I served a true and correct copy of the foregoing Entry of

Appearance via ECF to all counsel of record:



                                              /s/ Jessica J. Ortiz______________
                                              Jessica J. Ortiz, Legal Assistant to
                                              Frank J. Lavery, Jr., Esquire, Stephen B. Edwards,
                                              and Andrew W. Norfleet


This document has also been electronically filed and is available for viewing and downloading
from the ECF system.
